Core, J".
■cbimikai. ' mentí: murder, That it was necessary in an indictment for murder at the common law, to charge specifically that the accused murdered the deceased, may well be conceded in view of the authorities cited by the defendant’s counsel. Bouvier’s Law Dic., title ‘‘Murder;” 2 Arch. Crim. Pr. & Pl. 254, 257, note 13; Blackstone’s Com. 321; 4 Id. 307; 1 Chitty’s Crim. Law, 243; 1 Russ. on Crim. Law, 562, 563; 2 Hale, 184, 187; 2 Hawks. Pl. C. C. 23, § 77; 1 East’s P. C. ch. 5, § 117, p. 347; Foster, 424; Yelverton, 205; Wharton’s Am. Law of Hom. 250 et seq.; Commonwealth v. Gibson, 2 Vir. Cases, 70; The State v. Heas, 10 La. Ann. 195; Dias v. The State, 7 Blackf. 20.
But, under our criminal procedure, these technical words and phrases are not: essential. It is sufficient if the offense is charged in ordinary language so as. to enable a person of common understanding to know what is intended. Nor shall any trial or judgment be- affected by reason of any matter formerly deemed a defect, but which does not tend to prejudice the substantial rights on the merits. Bev. §§ 4657, 4659 and 4660. One object of our statutory change in criminal procedure was. to wipe out the necessity of technical phrases; and, for the courts .to adhere to them, and measure or test our statutory indictments by *275the common law technicalities, would be to run clearly counter to the legislative will, and defeat to a great extent the advantages that would otherwise flow from our common sense simplification of that common law system.
Affirmed.